IN THE COURT OF APPEALS OF TENNESSEE, WESTERN SECTION
                                 AT JACKSON
            _______________________________________________________

                                    )
FLOYD EZELL JACKSON,                )     Shelby County Circuit Court
                                    )     No. 145399 R.D.
   Plaintiff/Appellant.             )
                                    )
VS.                                 )     C. A. No. 02A01-9510-CV-00214
                                    )
STELLA L. SMITH JACKSON,

   Defendant/Appellee.
                                    )
                                    )
                                    )
                                                             FILED
                                    )                             March 1, 1996
______________________________________________________________________________
                                                             Cecil Crowson, Jr.
From the Circuit Court of Shelby County at Memphis.          Appellate C ourt Clerk
Honorable William O'Hearn, Judge by Designation



Stephen R. Leffler, Memphis, Tennessee
Attorney for Plaintiff/Appellant.



Mitchell D. Moskovitz, Memphis, Tennessee
Attorney for Defendant/Appellee.



OPINION FILED:

AFFIRMED


                                         FARMER, J.



CRAWFORD, P.J., W.S. : (Concurs)
LILLARD, J. : (Concurs)
               The marriage between Floyd Ezell Jackson (Husband) and Stella L. Jackson (Wife)

ended after some 21 years when the trial court found that both parties shall be awarded a divorce

pursuant to T.C.A. § 36-4-129.



               The trial court divided the marital property and awarded Wife rehabilitative alimony

of $1,000 per month for 60 months and $750 per month for an additional 24 months following the

60 month period. It is from the award of alimony that Husband appeals, asking this Court to "decree

an appropriate alimony award under all the circumstances of this cause."



               In determining whether spousal support is appropriate and then determining the

amount and duration, the court is to consider all relevant factors, including those set forth at T.C.A.

§ 36-5-101(d)(1). At the time of trial, Husband was age 47 and Wife age 52. Husband had been

employed by Federal Express for approximately 11 years and earned in excess of $40,000 yearly.

Wife's gross monthly income from two jobs was $967. Husband has a bachelor's and master's degree

and Wife less than two years of college. Husband suffers from migraine headaches.



               Need and the ability to pay are the two most important factors in determining the

appropriate amount of alimony. Barnhill v. Barnhill, 826 S.W.2d 443, 455, (Tenn. App. 1991).

When questioned by his attorney at trial as to what he felt a reasonable amount of alimony would

be, Husband testified that "[b]ecause of her professional background, I would think that anyone

could be rehabilitated in five years, honestly, and a thousand dollars a month for three or four years

and finish it up with, say, $750 a month for a year or two to give us a total of five years. That seems

perfectly reasonable to me." Our review of this record convinces us that the trial court considered

all relevant factors, including those set forth in the statute. We further agree that the trial court

properly assessed the need commensurate with the ability to pay. Having reviewed this record, we

find that the evidence does not preponderate against the trial court's findings.



               Wife has asked that this case be remanded to the trial court for a determination of an

appropriate award for her attorney's fees incurred as a result of Husband's appeal. This we decline

to do. The judgment of the trial court is affirmed and costs are taxed to the appellant, for which

execution may issue if necessary.
                                 _______________________________
                                 FARMER, J.



______________________________
CRAWFORD, P.J., W.S. (Concurs)



______________________________
LILLARD, J. (Concurs)